Citation Nr: 0822163	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran had recognized guerrilla service from November 
1942 to March 1945, and served in the Regular Philippine Army 
from June 6, 1945 to June 16, 1945.  The veteran died in 
August 1997.  The appellant claims to be his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claims.  The case was previously before the 
Board in March 2007, when it was remanded for further 
development on the issue of whether the claimant is the 
veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

In order to be entitled to VA benefits as a "surviving 
spouse" of a veteran, the appellant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50(b).  Additionally, the 
Court in Alpough v. Nicholson, 490 F.3d 1352 (2007), held 
that under a proper interpretation of 38 U.S.C. § 101, a 
spouse can qualify as a surviving spouse if a separation was 
procured by the veteran even if there was no misconduct by 
the veteran, and under a proper interpretation of 38 C.F.R. § 
3.53(b), a separation by mutual agreement, without an intent 
to desert, does not break the continuity of cohabitation.

The appellant contends that she is the veteran's surviving 
spouse and is entitled to his VA benefits, including service 
connection for his cause of death and accrued benefits.  In 
support, the appellant provided a marriage certificate 
showing that she married the veteran in July 1949.  She also 
reported that she lived continuously with the veteran from 
the date of marriage until the date of his death in August 
1997.  

However, a Republic of the Philippines document dated 
September 30, 1987, identifies another woman ("A") as the 
veteran's wife; A's name has been crossed out, but is 
legible.  Similarly, medical records from August 30, 1997, 
which relate to the veteran's death, lists A as the veteran's 
wife, but the appellant wrote her name over A's name.  
Finally, the Admission and Discharge Record from Riverside 
Medical Center, dated in August 1997, clearly identifies A as 
the veteran's spouse and reflects that she was responsible 
for the hospital account.

The preliminary issue of whether the appellant is the 
veteran's surviving spouse was remanded in March 2007 for 
adjudication by the RO/AMC.  In an April 2007 letter, the 
RO/AMC requested that the appellant submit evidence that she 
lived with the veteran continuously from the date of marriage 
until his death.  The appellant responded by submitting a 
clearance certificate stating that she was a person of good 
moral character and has not been involved in or accused of 
any crime involving moral turpitude, as well as a letter in 
which she asserted that she had lived continuously with the 
veteran since their marriage in July 1949 and that she 
currently receives monthly pension from the Philippines 
Veterans Affairs Office.  She also re-submitted her marriage 
certificate.   
 
A supplemental statement of the case, issued in April 2008, 
reflects the RO's determination that there was no clear 
indication from the record that the appellant was the 
surviving spouse of the veteran, and therefore, denied the 
claims of entitlement to service connection for the veteran's 
cause of death and the veteran's accrued benefits.  

To date, however, the issue of whether the appellant is the 
veteran's surviving spouse has not been formally adjudicated, 
as instructed in the Board's remand in March 2007.  
Accordingly, before this case is returned to the Board, the 
RO/AMC must adjudicate the issue of whether the appellant may 
properly be recognized as the surviving spouse, and, in the 
event that the adjudication is adverse to her, she must be 
notified of her appellate rights.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the duty to notify and 
assist concerning the issue of whether the 
appellant may be recognized as the 
surviving spouse of the veteran for VA 
purposes, to include conducting a field 
investigation, if warranted.  

2.  Thereafter, in a rating decision, 
adjudicate the issue of whether the 
appellant may be recognized as the 
surviving spouse of the veteran for VA 
purposes.  If it is determined that the 
appellant may not be considered the 
veteran's surviving spouse, she should be 
notified of her appellate rights and be 
afforded an appropriate period of time 
within which to respond.  If a timely 
notice of disagreement is filed, provide 
the appellant with a statement of the 
case.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

3.  Finally, readjudicate the appellant's 
claims on appeal, i.e., service connection 
for the veteran's cause of death and 
entitlement to service connection for the 
veteran's accrued benefits.  If the claims 
remain denied, provide the appellant with 
a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

